Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   ROBERT HOSSFELD, individually                           CASE NO. 0:19-cv-60597-DPG
   and on behalf of others similarly situated,

                    Plaintiff
   v.

   AMERICAN FINANCIAL SECURITY
   LIFE INSURANCE COMPANY, ET AL,

               Defendants.
   _____________________________________/

                 DEFENDANTS’ SUPPLEMENTAL JOINT MOTION TO DISMISS
                PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR LACK OF SUBJECT MATTER JURISDICTION

             Defendants American Financial Security Life Insurance Company (“American Financial”),

   Federal Insurance Company (“Federal Insurance”), Health Insurance Innovations, Inc. (“HII”),

   Med-Sense Guaranteed Association (“Med-Sense”), National Congress of Employers, Inc.

   (“NCE”), National Benefit Builders, Inc. (“NBBI”), Rx Helpline LLC (“Rx Helpline”), and

   Teladoc Health, Inc. (“Teladoc”) file their Supplemental Joint Motion To Dismiss Plaintiff’s

   Second Amended Class Action Complaint (Dkt. 140) pursuant to Federal Rules of Civil Procedure

   12(b)(1), and state:

        I.      INTRODUCTION AND PROCEDURAL HISTORY

             This is a case arising under alleged federal question subject matter jurisdiction predicated

    upon claimed violations of the Telephone Consumer Protection Act of 1991 (“TCPA”) as pled in

    Plaintiff’s pending Second Amended Class Action Complaint (Dkt.140). On June 8, 2020

    Defendants filed a Motion To Dismiss the Second Amended Class Action Complaint (Dkt.153)

    that is fully briefed but undecided. The principal grounds raised in Defendants’ June 8, 2020

    Motion to Dismiss relate to the failure to state a claim pursuant to Rule 12(b)(6) and the absence

                                                      1
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 2 of 12




    of personal jurisdiction pursuant to Rule 12(b)(2).

           This Supplemental Motion To Dismiss raises a new issue not available to Defendants as

    of the date of filing of their prior motion based exclusively on the absence of this court’s subject

    matter jurisdiction over this case in light of the United States Supreme Court’s decision in Barr

    v. Am. Ass’n of Political Consultants, 140 S. Ct. 2335 (July 6, 2020) (hereinafter “AAPC”),

    wherein the Court upheld the constitutionality of the TCPA statute but only after severing an

    unconstitutional provision. Since AAPC was decided two federal district courts have ruled that

    the Supreme Court’s preservation of the TCPA statute by severing its unconstitutional provisions

    can only operate prospectively, i.e., that the statute cannot be enforced against a defendant alleged

    to have violated the TCPA between the date that the unconstitutional provision was enacted on

    November 2, 2015 and July 6, 2020, the date of the AAPC decision because a defendant’s

    violation would have occurred when the statute was unconstitutional and thus void. See Creasy

    v. Charter Communications, Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020), attached hereto

    as Exhibit “A”, and Lidenbaum v. Realgy, LLC, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020),

    attached hereto as Exhibit “B.”

           In the case before this court all of the alleged calls made or attributed to the Defendants

    occurred in 2018 and 2019, within the time period that occurred prior to the Supreme Court’s July

    6, 2020 AAPC decision (“Plaintiff alleges that he received calls to his cellphone and his minor

    son’s cell phone on August 8, 2018, November 26, 2018, February 13, 2019, March 5, 2019, May

    22, 2019, August 14, 2019, and August 22, 2019”) (Plaintiff’s Second Amended Complaint, Dkt.

    140, ¶¶ 38–120). An application of the persuasive constitutional analysis in the recent district

    court decisions to the case at bar would mean that this court lacks subject matter jurisdiction to

    adjudicate the alleged TCPA violations in Plaintiff’s Second Amended Class Action Complaint.



                                                     2
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 3 of 12




    Accordingly, this action must be dismissed.

      II.      THE AAPC DECISION

            In 1991 Congress enacted the TCPA aimed at protecting Americans from unsolicited and

   intrusive phone calls. The TCPA prohibits phone calls generated by automated messages or

   automated dialing systems to cell phones. As originally enacted, this ban did not apply when the

   call was generated for emergency purposes or with the recipient’s prior explicit permission. On

   November 2, 2015 Congress amended the TCPA by adding a third exemption to the cellphone-

   call ban: the ban would not apply to calls to cell phones that were generated for the purpose of

   collecting debt owed to or guaranteed by the United States government (the “government-debt

   exception”).

            In May 2016, the American Association of Political Consultants, Inc. and others filed a

   declaratory judgment suit against United States Attorney General Loretta Lynch and the Federal

   Communication Commission before the District Court for the Eastern District of North Carolina.

   The plaintiffs alleged that the government-debt exemption constituted a content-based restriction

   on speech, thus violating their right to free speech guaranteed by the First Amendment.

            The district court granted summary judgment in favor of the defendants. On appeal the

   plaintiffs further argued that the unconstitutional government-debt exemption was not severable

   from the automated-call ban, and as such the automated-call ban as a whole was unconstitutional

   and should be struck down entirely. On April 24, 2019 the Court of Appeals for the Fourth Circuit

   vacated the district court’s summary judgment, held that the statute as amended with the

   government-debt exemption unconstitutionally violated the First Amendment under a strict

   scrutiny analysis, and ordered that the government-debt exemption be severed from the remainder

   of the TCPA. United States Attorney General William Barr and the FCC petitioned to the Supreme



                                                   3
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 4 of 12




   Court, which granted certiorari on January 10, 2020.

           In its July 6, 2020 decision the United States Supreme Court held that the exception for

   calls to collect government debt from a federal ban on robocalls to cellphones violated the First

   Amendment. The Court nonetheless ruled that it could sever the government-debt exception that

   violated the First Amendment of the Constitution from the remainder of the statute so as to preserve

   the constitutionality of the statute.

           The Court’s Opinion was a deeply fractured plurality, but a majority of Justices agreed

   that the automated-call ban was an unconstitutional content-based restriction when combined with

   the government-debt exception. (“The initial First Amendment question is whether the robocall

   restriction, with the government-debt exception, is content-based. The answer is yes.”). AAPC at

   2346 Specifically, the automated-call ban combined with the government-debt exception

   “impermissibly favored debt-collection speech over political and other speech, in violation of the

   First Amendment.” Id. at 2343. Because the restriction was content based, it was subject to strict

   scrutiny, which it failed to pass. Id at 2347. Six justices agreed with this conclusion. Id. Rather

   than scrapping the entire statute, however, the Supreme Court opted to save the TCPA by severing

   the government-debt exception, though only three Justices (Kavanaugh, Roberts, and Alito)

   joined in the plurality’s rationale for doing so. Id. at 2352–54.

           The lingering and unresolved issue is whether the Supreme Court’s “fixing” on July 6,

   2020 of a heretofore unconstitutional statute by severing its unconstitutional content-based

   restriction on speech can be applied retroactively. The AAPC decision did not resolve this issue

   because the effect of severance on alleged liability of defendants in pending TCPA cases was not

   before the Court. As the district court analyzed this issue in Creasy v. Charter Communications,

   Inc., supra at *2 (E.D. La. September 28, 2020),



                                                     4
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 5 of 12




           . . . In the years preceding Congress’s addition of the exception, §227(b)(1)(A)(iii)
           did not discriminate on the content of robocalls, and was, as the Supreme Court has
           observed, a constitutional time-place-manner restriction on speech. Likewise, now
           that AAPC has done away with the offending exception, § 227(b)(1)(A)(iii) figures
           to remain good law to come. However, in the years in which §227(b)(1)(A)(iii)
           permitted robocalls of one category of content (government-debt collection) while
           prohibiting robocalls of all other categories of content, the entirety of the provision
           was, indeed, unconstitutional.

   The district court in Creasy went on to reason:

           Of particular significance here is the timeless principle that “[a]n unconstitutional
           law is void, and is as no law.” Ex Parte Siebold, 100 U.S. 371, 376 (1879); id. (“An
           offence created by [an unconstitutional law] is not a crime.”); see also Reynoldsville
           Casket Co. v. Hyde, 514 U.S. 749, 760 (1995) (Scalia, J., concurring) (“[W]hat a
           court does with regard to an unconstitutional law is simply to ignore it. It decides
           the case‘ disregarding the [unconstitutional] law,’ because a law repugnant to the
           Constitution ‘is void, and is as no law.’” (second alteration in original) (citation
           omitted) (first quoting Marbury. Madison, 5 U.S. (1 Cranch) 137, 178 (1803); then
           quoting Siebold, 100 U.S. at 376)). That principle colors many doctrines, but as
           relevant here, it suggests that – in the vast run of scenarios – a speaker should not
           be punished for engaging in speech that was restricted in an unconstitutional
           fashion. Cf. Grayned v. City of Rockford, 408 U.S. 104, 107 n.2 (1972) (holding,
           also with regard to an invalid time-place-manner restriction, that determining the
           speaker’s fate required assessing “the facial constitutionality of the [restriction] in
           effect” at the time of the speech at issue). It also supports the general rule that “once
           a statute has been declared unconstitutional, the federal courts thereafter have no
           jurisdiction over alleged violations (since there is no valid ‘law of the United States’
           to enforce).” United States v. Baucum, 80 F.3d 539, 541–42 (D.C. Cir. 1996) (per
           curiam).

   Id. at *3.

           The Creasy court’s analysis makes evident sense. In the absence of a contrary express

   ruling in AAPC, the only logical conclusion to be reached is that the Supreme Court found the

   TCPA statute as amended in 2015 to be unconstitutional as a whole until the Court determined that

   it could render the statute constitutional by severing the unconstitutional First Amendment content-

   based restriction. Hence the TCPA statute remained unconstitutional as to any defendant alleged

   to have violated the statute from November 2, 2015 through July 6, 2020 because a TCPA

   defendant was subject to an unconstitutional content-based restriction on free speech that voided

                                                      5
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 6 of 12




   the entire statute. Chief Judge Gaughan of the Northern District of Ohio recently reached the same

   conclusion in another TCPA case, Lidenbaum v. Realgy, LLC, supra at*7:

          . . . the Court agrees with defendant that the provision at issue is unlike provisions
          severed in other cases. Here, the original statute contained a valid time, place, and
          manner restriction, i.e., it limited all robocall speech. Creasy v. Charter
          Communications, Inc., 2020 WL 5761117 at *2 (noting that the Supreme Court
          observed that pre-2015, the TCPA provision constituted a valid, time-place-manner
          restriction on speech). The insertion of the government-debt exception restriction
          transformed this valid time, place, and manner restriction into an unconstitutional
          content-based restriction. This is unlike cases in which Congress adds an exception,
          the entirety of which results solely in unequal treatment, to an otherwise valid
          statute. Although the plurality opinion characterizes the case as involving “equal
          treatment,” the fact remains that at the time defendants engaged in the speech at
          issue, defendant was subject to an unconstitutional content-based restriction. The
          Court cannot wave a magic wand and make that constitutional violation disappear.
          Because the statute at issue was unconstitutional at the time of the alleged
          violations, this Court lacks jurisdiction over this matter.

   Judge Gaughan concisely explained why the Supreme Court severing the unconstitutional

   provision of the TCPA in AAPC did not provide a remedy during the period of time that the law

   was unconstitutional:

          The plaintiffs in AAPC sought the right to speak going forward on the grounds that
          the statute, as written, is an unconstitutional content-based restriction. The
          Supreme Court denied that relief, but offered a remedy in the form of eliminating
          the content-based restriction. But, in our case, severance of the content-based
          restriction does not offer a “remedy” to correct past harm. Here, defendants do not
          seek the right to speak, having already done so. They seek the right to be free from
          punishment for speaking during a time when an unconstitutional content-based
          restriction existed. A forward-looking fix offers no remedy for this past wrong.

   Id. at*5-6 (emphasis in original). Judge Gaughan further reasoned:

          But, if the statute is not considered void ab initio, it contains an unconstitutional
          content-based restriction that improperly favors speech over other speech. And, to
          treat it as void ab initio only as to certain parties would likely raise its own set of
          equal treatment concerns-the very concerns raised by the AAPC dissent. The fact
          remains that at the time the robocalls at issue in this lawsuit were made, the statute
          could not be enforced as written. And a later amendment to a statute cannot be
          retroactively applied [Citation omitted]. It would be an odd result to say the least if
          the judiciary could accomplish by severance that which Congress could not
          accomplish by way of amendment.

                                                    6
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 7 of 12




   Id. at *12-13. Succinctly stated, from November 2, 2015, when the government-debt exception

   was added as an amendment to the TCPA statute, through the Supreme Court’s severance of the

   amendment, the defendants before this court were subject to an unconstitutional content-based

   restriction that voided the statute. No “magic wand” can make that unconstitutional infirmity

   retroactively disappear.

          Defendants acknowledge that in AACP Justice Kavanaugh wrote in his opinion joined by

   only two other justices in a footnote a suggestion that there could be retrospective liability for

   those not covered by the government-debt exception. AAPC, 140 S. Ct. at 2355, n.12. However,

   the footnote is clearly obiter dictum and was correctly characterized by Justices Gorsuch and

   Thomas in their concurring and dissenting as only a non-binding “suggestion.” See id. at 2363

   (“ . . . And a holding that shields only government-debt collection callers from past liability under

   an admittedly unconstitutional law would wind up endorsing the very same kind of content

   discrimination we say we are seeking to eliminate”).

          The district court judges in Creasy and Lidenbaum also found the Kavanaugh footnote to

   be non-binding and non-persuasive on the ultimate issue of subject matter jurisdiction in their

   TCPA cases. Further, given that the Kavanaugh footnote is ambiguous, based on prior Supreme

   Court precedent, a reasonable interpretation is that it applies to past judgments of liability i.e., the

   plurality did not intend to undo liability against defendants that had already been adjudicated. This

   interpretation is consistent with prior Supreme Court precedent that recognizes “a distinction

   between the application of a change in the law that takes place while a case is on direct review on

   the one hand, and its effect on a final judgment under collateral attack, on the other hand.” See

   Bradley v. Sch. Bd. of City of Richmond, 416 U.S. 696, 710-711 (1974). Further, this reading of

   the Kavanaugh footnote is consistent with Seila Law LLC v. CFPB, 140 S. Ct. 2183, 2208-09



                                                      7
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 8 of 12




   (2020), in which the same three Justices who joined the plurality in AAPC—and just one week

   before the AAPC decision—cast doubt on the viability of actions taken by the Consumer Financial

   Protection Bureau (the “CFPB”) during the time its leadership structure was unconstitutional. See

   Seila Law LLC v. CFPB, supra at 2208-09. In Seila Law, a three-justice plurality comprised of

   Justices Roberts, Alito, and Kavanaugh (the same plurality as the severance portion of the AAPC

   decision) recognized the long-standing principle that unconstitutional laws are unenforceable

   during the time they are unconstitutional, even if later cured prospectively through severance. See

   id. A majority of the Justices further concluded that the CFPB’s leadership structure, consisting of

   a single director removable only for cause, was unconstitutional because it violates the separation

   of powers. Id. at 2204. To cure this constitutional infirmity, the three-justice plurality (Roberts,

   Alito, and Kavanaugh), in Part IV of the opinion, opted to sever the director’s removal protection

   from the President. Id. at 2207-08. The logic underlying the Supreme Court’s application of the

   severance doctrine in Seila Law applies with equal force to the automated-call ban. In other words,

   the Supreme Court’s severance of the government debt exception cured the ban’s infirmity on a

   prospective basis, but it did not (and could not) cure the infirmity with respect to calls made during

   the time the law was unconstitutional.

       III.      THIS COURT LACKS SUBJECT MATTER JURISDICTION

              “Jurisdiction of the subject-matter of an action is a power to adjudge concerning the

   general question involved therein, and is not dependent upon the state of facts which may appear

   in a particular case, or the ultimate existence of a good cause of action in the plaintiff

   therein.” Parker Bros. v. Fagan, 68 F.2d 616, 618 (5th Cir.1934).1 Pursuant to Fed. R. Civ. P. 12




   1
    Any decision by the former Fifth Circuit issued before October 1, 1981 is binding precedent in the Eleventh
   Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981) (en banc).

                                                           8
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 9 of 12




   (h) (3), “[if] the court determines at any time that it lacks subject-matter jurisdiction, the court

   must dismiss the action.” Federal courts have an obligation to examine sua sponte their own

   jurisdiction over a case, notwithstanding the contentions of the parties. Univ. of S. Ala. v. Am.

   Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). That is so because subject-matter jurisdiction

   underlies a court's power to hear a case. United States v. Cotton, 535 U.S. 625, 630 (2002). For

   that same reason, subject-matter jurisdiction can never be forfeited or waived. Id.

          The Second Amended Class Action Complaint asserts that this court has federal question

  subject matter jurisdiction over this action pursuant to 28 U.S.C §1331 based on the TCPA, a federal

  statute. A claim based on an invalid or inapplicable federal statute does not confer subject matter

  jurisdiction because a federal court only has federal-question jurisdiction when an action arises

  under the Constitution, laws or treaties of the United States. U.S. Const. art. 3, §2; 28 U.S.C. §1331.

  “Federal courts are courts of limited jurisdiction,” possessing “only that power authorized by

  Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377, 114

  S. Ct. 1673 (1994). Gunn v. Minton, 568 U.S. 251, 257 (2013).

          A federal court has no jurisdiction to enforce an unconstitutional statutory provision. The

  Supreme Court has long held that “if the laws are unconstitutional and void, the [federal court has]

  no jurisdiction of the causes.” Ex parte Siebold, 100 U.S. 371, 377 (1880) (“An unconstitutional

  law is void, and is as no law.”); see also Montgomery v. Louisiana, 136 S. Ct. 718, 724 (2016)

  (sentence under unconstitutional law is void because state was deprived of authority to impose it);

  United States. v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“It is true that once a statute has

  been declared unconstitutional, the federal courts thereafter have no jurisdiction over alleged

  violations (since there is no valid ‘law of the United States’ to enforce)[.]”).; accord, Doe v. Smith,

  2001 U.S. Dist. LEXIS 24974 ( E.D.N.Y. 2001) (“ . . .this conclusion flows from the historical view



                                                     9
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 10 of 12




   that unconstitutional laws are void ab initio, ‘not a law,’ and unenforceable”; see, e.g., Reynoldsville

   Casket Co. v. Hyde, 514 U.S. 749, 759, 131 L. Ed. 2d 820, 115 S. Ct. 1745 (1995) (citing Marbury

   v. Madison, 5 U.S. (1 Cranch) 137, 2 L. Ed. 60 (1803)) (Scalia and Thomas, JJ., concurring);

   Chicago, Indianapolis & Louisville Ry. Co. v. Hackett, 228 U.S. 559, 566, 57 L. Ed. 966, 33 S. Ct.

   581 (1913); Ex Parte Siebold, supra; Norton v. Shelby County, State of Tenn., 118 U.S. 425, 442,

   6 S. Ct. 1121 (1886); United States v. Morgan, 230 F.3d 1067, 1073-74 (8th Cir.) (Bye, J.,

   concurring); Mester Mf'g Co. v. INS, 879 F.2d 561, 570 (9th Cir. 1989); Journigan v. Duffy, 552

   F.2d 283, 289 (9th Cir. 1977); U.S. Shoe Corp. v. United States, 19 C.I.T. 1284, 907 F. Supp. 408,

   412 (Ct. Int'l Trade 1995), aff'd, 114 F.3d 1564 (Fed. Cir. 1997), aff'd, 523 U.S. 360, , 118 S. Ct.

   1290 (1998)); see also Grayned v. City of Rockford, 408 U.S. 104, 107 n.2 (1972) (noting in a

   constitutional challenge to a content-based speech restriction that courts “must consider the facial

   constitutionality of the ordinance in effect when [the defendant] was arrested and convicted”)

   (emphasis supplied).

       IV.     CONCLUSION

         Plaintiff has invoked this court’s federal question jurisdiction based solely on a statute that

   was unconstitutional as re-drafted in November 2015 until the United States Supreme Court

   rendered the statute constitutional on July 6, 2020. Accordingly, this court has no subject matter

   jurisdiction over this action based on TCPA violations that allegedly occurred in 2018 and 2019

   during the period that the statute was unconstitutional.

         WHEREFORE, Defendants, Health Insurance Innovations, Inc., American Financial

   Security Life Insurance Company, Federal National Insurance, National Congress of Employers,

   Inc., National Benefit Builders, Inc., Med-Sense Guaranteed Association, Rx Helpline LLC, and

   Teladoc Health, Inc., respectfully request that this Court enter an order dismissing the Second



                                                      10
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 11 of 12




   Amended Complaint and this action for lack of subject matter jurisdiction.

           Dated: November 13, 2020.

     By: /s/ Zachary Foster                             By: /s/ John L. McManus
        Zachary Foster, Esq.                               John L. McManus, Esq.
        Florida Bar No. 111980                             Florida Bar No. 0119423
        Email: Zachary.foster@quarles.com                  Email: mcmanusj@gtlaw.com
        Gregory T. Everts, Esq.                            Stephanie Peral, Esq.
        Admitted Pro Hac Vice                              Florida Bar No. 119324
        Gregory.everts@quarles.com                         Email: perals@gtlaw.com
        QUARLES & BRADY LLP                                GREENBERG TRAURIG, P.A.
        101 E. KENNEDY BLVD, SUITE 3400                    333 S.E. 2nd Avenue
        TAMPA, FL 33602                                    Suite 4400
        TELEPHONE: (813) 387-0300                          Miami, Florida 33131
        Attorneys for Defendant, Teladoc Health,           Telephone: (305) 579-0500
        Inc.                                               Attorneys for Defendant, American
                                                           Financial Security Life Insurance
                                                           Company

     By: /s/ John P. Kelly                              By: /s/ Garry W. O’Donnell
        John P. Kelly, Esq.                                Garry W. O’Donnell, Esq.
        Florida Bar No. 284289                             Florida Bar No. 0478148
        SOTO LAW GROUP, P.A.                               John H. Pelzer, Esq.
        2400 E. Commercial Blvd., Suite 400                Florida Bar No. 376647
        Fort Lauderdale, Florida 33308                     GREENSPOON MARDER LLP
        Telephone: (954) 567-1776                          One Boca Place
        Email: john@sotolawgroup.com                       2255 Glades Road, Suite 400-E
        Attorneys for Defendant, Federal                   Boca Raton, Florida 33431
        Insurance Company                                  Telephone: (561) 994-2212
                                                           Email: garry.odonnell@gmlaw.com
                                                           Email: john.pelzer@gmlaw.com
                                                           Attorneys for Defendant,
                                                           Health Insurance Innovations, Inc. and RX
                                                           Helpline LLC




                                                   11
Case 0:19-cv-60597-DPG Document 178 Entered on FLSD Docket 11/13/2020 Page 12 of 12




    By: /s/ Thomas J. Cunningham                          By: /s/ Josef M. Mysorewala
       Thomas J. Cunningham, Esq.                            Josef M. Mysorewala, Esq.
       Florida Bar No. 121997                                Florida Bar No. 105425
       Email: TCunningham@lockelord.com                      LAW OFFICE OF JOSEF M. MYSOREWALA,
       Michael P. De Simone, Esq.                            PLLC
       Florida Bar No. 119739                                770 S Dixie Highway, Suite 113
       Email: Michael.DeSimone@lockelord.com                 Miami, Florida 33146
       Rebecca K. Marine, Esq.                               Telephone: (305) 356-1031
       Florida Bar No. 1002503                               Email: josefm@lawjmm.com
       Email: Rebecca.Marine@lockelord.com                   Attorneys for Defendant,
       LOCKE LORD LLP                                        National Congress of Employers, Inc. and
       777 South Flagler Tower                               National Benefit Builders, Inc.
       West Palm Beach, Florida 33401
       Telephone: (561) 833-7700                             Charles J. Messina, Esq.
       Attorneys for Defendant, Med-Sense                   Admitted Pro Hac Vice
       Guaranteed Association                               Email: cmessina@genovaburns.com
                                                            GENOVA BURNS LLC
                                                            494 Broad Street
                                                            Newark, New Jersey 07102
                                                            Telephone: (973) 533-0777


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court using

   the Court’s CM/ECF system on this 13th day of November, 2020, which will generate notification

   to all counsel of record or pro se parties identified below, thereby notifying all parties of record.


                                                      By: John P. Kelly
                                                         John P. Kelly, Esq.
                                                         Florida Bar No. 284289
                                                         SOTO LAW GROUP, P.A.
                                                         2400 E. Commercial Blvd., Suite 400
                                                         Fort Lauderdale, Florida 33308
                                                         Telephone: (954) 567-1776
                                                         Email: john@sotolawgroup.com
                                                         Attorneys for Defendant, Federal Insurance
                                                         Company




                                                     12
